 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of June 30, 2003

between

WACHOVIA DEVELOPMENT CORPORATION,
as the Borrower

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Agent for the Secured Parties

and accepted and agreed to by

HUMAN GENOME SCIENCES, INC.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    1.    
Definitions
    3     2.    
Grant of Security Interest
    3     3.    
Representations and Warranties
    5     4.    
Payment of Obligations
    6     5.    
Other Covenants
    6     6.    
Default; Remedies
    6     7.    
Remedies Not Exclusive
    7     8.    
Performance by the Agent of the Borrower’s Obligations
    7     9.    
Duty of the Agent
    8     10.    
Powers Coupled with an Interest
    8     11.    
Execution of Financing Statements
    8     12.    
Security Agreement Under Uniform Commercial Code
    8     13.    
Authority of the Agent
    9     14.    
Notices
    9     15.    
Severability
    10     16.    
Amendment in Writing; No Waivers; Cumulative Remedies
    10     17.    
Section Headings
    10     18.    
Successors and Assigns
    10     19.    
The Borrower’s Waiver of Rights
    10     20.    
GOVERNING LAW
    11     21.    
Obligations Are Without Recourse
    11     22.    
Partial Release; Full Release
    11     23.    
Miscellaneous
    11     24.    
Conflicts with Participation Agreement
    12     25.    
THE LESSEE AS A PARTY
    12     26.    
Counterparts
    13     27.    
Amendment and Restatement
    13  

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SECURITY AGREEMENT

     THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 30, 2003 (as
amended, modified, extended, supplemented and/or restated from time to time,
this “Security Agreement”), is made between WACHOVIA DEVELOPMENT CORPORATION, a
North Carolina corporation, as the borrower (the “Borrower”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (the “Bank”), as agent for
(a) the Credit Lenders (hereinafter defined) under the Amended and Restated
Credit Agreement (Credit Loans) dated as of June 30, 2003 (as amended, modified,
extended, supplemented and/or restated from time to time, the “Credit Loan
Agreement”) by and among the Borrower, Variable Funding Capital Corporation
(“VFCC”) and the several banks and other financial institutions from time to
time parties thereto (VFCC and the foregoing banks and financial institutions
are collectively referenced as the “Credit Lenders”) and Wachovia Bank, National
Association, as the agent for the Credit Lenders, (b) the Mortgage Lenders
(hereinafter defined) under the Amended and Restated Credit Agreement (Mortgage
Loans) dated as of June 30, 2003 (as amended, modified, extended, supplemented
and/or restated from time to time, the “Mortgage Loan Agreement”) by and among
the Borrower, VFCC and the several banks and other financial institutions from
time to time parties thereto (VFCC and the foregoing banks and financial
institutions are collectively referenced as the “Mortgage Lenders”) and Wachovia
Bank, National Association, as the agent for the Mortgage Lenders, (c) the
Lessor, (d) the Hedge Providers and (e) itself. The Credit Lenders, the Mortgage
Lenders, the Lessor, the Hedge Providers and the Agent, together with their
successors and permitted assigns, are collectively referred to hereinafter as
the “Secured Parties.” The Bank, in its capacity as agent for the Secured
Parties is referred to hereinafter as the “Agent,” and this Security Agreement
is accepted and agreed to by HUMAN GENOME SCIENCES, INC., a Delaware corporation
(the “Lessee”).

Preliminary Statement

     A.     WHEREAS, the Lessee, Traville LLC, the Trust, Wells Fargo Bank
Northwest, National Association, BancBoston Leasing Investments Inc., Wachovia
Bank, National Association (as successor in interest to First Union National
Bank), EagleFunding Capital Corporation, Fleet Securities, Inc., and Fleet
National Bank were parties to that certain Participation Agreement dated as of
November 7, 2001 (as amended, modified, extended, supplemented and/or restated
from time to time, the “Original Participation Agreement”);

     B.     WHEREAS, pursuant to the Master Transfer Agreement, among other
things, (i) the Credit Lenders obtained an assignment of the right, title and
interest of the tranche a lenders under the Original Participation Agreement and
the associated transaction documents with regard to the Property and (ii) the
Mortgage Lenders obtained an assignment of the right, title and interest of the
tranche b lenders under the Original Participation Agreement and the associated
transaction documents with regard to the Property;

     C.     WHEREAS, such assignment as referenced in Recital B included an
assignment in favor of (i) the Conduit (with regard to the Property) of the
right, title and interest of EagleFunding Capital Corporation in and to the A
Loan Agreement dated as of November 7,

 



--------------------------------------------------------------------------------



 



2001 (as amended, modified, extended, supplemented and/or restated, the
“Original A Loan Agreement”) among the Trust, EagleFunding Capital Corporation,
Fleet Security, Inc., Fleet National Bank and Wachovia Bank, National
Association (as successor in interest to First Union National Bank) and the
associated transaction documents and the B Loan Agreement dated as of November
7, 2001 (as amended, modified, extended, supplemented and/or restated, the
“Original B Loan Agreement”) among the Trust, EagleFunding Capital Corporation,
Fleet Security, Inc., Fleet National Bank and Wachovia Bank, National
Association (as successor in interest to First Union National Bank) and the
associated transaction documents, (ii) the Investors (with regard to the
Property) of the right, title and interest of Fleet National Bank and Wachovia
Bank, National Association (as successor in interest to First Union National
Bank) in their capacities as liquidity providers pursuant to the Original A Loan
Agreement and the Original B Loan Agreement, (iii) the Lessor (with regard to
the Property) of the right, title and interest of the Trust pursuant to the
Original Participation Agreement and the associated transaction documents and
(iv) the Agent (with regard to the Property) of the right, title and interest of
Fleet National Bank, in its capacity as administrative agent pursuant to the
Original Participation Agreement and the associated transaction documents
(including without limitation in such associated transaction documents is the
Security Agreement dated as of November 7, 2001 (as amended, modified, extended,
supplemented and/or restated from the time to time, the “Original Security
Agreement”)) among EagleFunding Capital Corporation, Fleet Securities, Inc.,
Fleet National Bank, Wachovia Bank, National Association (as successor in
interest to First Union National Bank), BancBoston Leasing Investments Inc.,
Genome Statutory Trust 2001A and Human Genome Sciences, Inc.;

     D.     WHEREAS, pursuant to (i) the Credit Loan Agreement, the Credit
Lenders have agreed to make the Credit Loans in favor of the Borrower up to the
Credit Loan Commitment, (ii) the Mortgage Loan Agreement, the Mortgage Lenders
have agreed to make the Mortgage Loans in favor of the Borrower up to the
Mortgage Loan Commitments and (iii) the Participation Agreement, the Lessor has
agreed to make the Lessor Advances up to the Lessor Commitment;

     E.     WHEREAS, the Hedge Providers have agreed to provide interest rate
protection pursuant to the Hedging Agreements;

     F.     WHEREAS, the parties to this Agreement wish to amend and restate the
Original Security Agreement as such agreement relates to the Property, pursuant
to the terms of this Agreement; and

     G.     WHEREAS, it is a condition, among others, to the obligation of the
Credit Lenders to make the Credit Loans, the Mortgage Lenders to make the
Mortgage Loans, the Lessor to make the Lessor Advances and the Bank to act in
the capacity as Agent that the Borrower shall have executed and delivered this
Security Agreement to the Agent, for the benefit of the Secured Parties.

     NOW, THEREFORE, in consideration of the premises and to induce the Credit
Lenders to make the Credit Loans, the Mortgage Lenders to make the Mortgage
Loans, the Lessor to make the Lessor Advances, the Hedge Providers to provide
interest rate protection pursuant to

2



--------------------------------------------------------------------------------



 



the Hedging Agreements and the Bank to act in the capacity as Agent, the
Borrower hereby agrees with the Agent, for the benefit of the Secured Parties,
as follows:



  1.   Definitions.



       (a) The following terms are used herein as defined in the Uniform
Commercial Code as in effect from time to time in the State of New York (the
“UCC”): Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights and Proceeds. Each such term as used in relationship
with the Borrower and/or the Lessee shall mean such property only to the extent
arising from or relating to the transactions contemplated by the Operative
Agreements or arising directly or indirectly from or otherwise relating to
(i) the ownership by the Borrower and/or the Lessee of, (ii) the right, title or
interest of the Borrower and/or the Lessee in, (iii) the planning, design,
engineering, construction, development, completion, insuring, operation,
maintenance, modification, alteration, lease, sublease or use of, or (iv) the
sale, casualty, condemnation, assignment, transfer, pledge, encumbrance or other
disposition of, the Property or any part thereof or any other property financed
pursuant to the Operative Agreements. For the avoidance of doubt, (i) the term
“Accounts” as used herein shall exclude all accounts receivable of the business
and operations of the Borrower and/or the Lessee and (ii) the term “General
Intangibles” as used herein shall exclude all trademarks, trade names and
symbols of the Borrower and/or the Lessee.          (b) Capitalized terms used
but not otherwise defined in this Security Agreement shall have the respective
meanings specified in Appendix A to the Amended and Restated Participation
Agreement dated as of June 30, 2003 (as amended, modified, extended,
supplemented and/or restated from time to time in accordance with the applicable
provisions thereof, the “Participation Agreement”) among the Lessee, the
Borrower, VFCC, the various banks and other financial institutions which are
parties thereto from time to time, as the investors, Wachovia Securities, LLC,
as the deal agent, and the Bank, as agent for the Primary Financing Parties and,
respecting the Security Documents, as the agent for the Secured Parties.    
     (c) The rules of usage set forth in Appendix A to the Participation
Agreement shall apply to this Agreement.



  2.   Grant of Security Interest.

     To secure the payment and performance of all the Obligations, THE BORROWER
HEREBY CONVEYS, GRANTS, ASSIGNS, TRANSFERS, HYPOTHECATES, MORTGAGES AND SETS
OVER TO THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, BUT SUBJECT TO THE
EXCLUSION SET FORTH IN THIS SECTION 2, A FIRST PRIORITY SECURITY INTEREST IN AND
LIEN ON ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE BORROWER’S INTEREST
(AS THE TERM “BORROWER’S INTEREST” IS DEFINED IN APPENDIX A TO THE PARTICIPATION
AGREEMENT), WHETHER NOW EXISTING OR HEREAFTER

3



--------------------------------------------------------------------------------



 



ACQUIRED, IN EACH OF THE FOLLOWING, BUT SOLELY TO THE EXTENT SUCH RIGHT, TITLE
OR INTEREST IS ACQUIRED WITH RESPECT TO THE PROPERTY, ANY OPERATIVE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY:



       (a) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Accounts;



       (b) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Chattel Paper (including without
limitation all rights under the Lease);



       (c) [Reserved];



       (d) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Documents;



       (e) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Equipment;



       (f) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Fixtures;



       (g) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all General Intangibles, including
without limitation (i) all rights to payment and all indemnity rights under the
Operative Agreements, (ii) all books and records relating to or used in
connection with the operation of the Property or any part thereof, (iii) all
unearned premiums under insurance policies now held or subsequently obtained by
the Lessee relating to the Property, (iv) all consents, licenses, certificates
and other governmental approvals relating to construction, completion, use or
operation of the Property or any part thereof, and (v) all Construction
Documents relating to the Property; specifically excluding however, trademarks,
trade names and symbols;



       (h) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all Instruments;    
     (i) excluding in all cases all right, title and interest of the Borrower in
and to any and all Hedging Agreements, all Investment Property;    
     (j) excluding in all cases all right, title and interest of the Borrower in
and to any and all Hedging Agreements, all Letter-of-Credit Rights;    
     (k) excluding in all cases all right, title and interest of the Borrower in
and to any and all Hedging Agreements, the Property and each part thereof;

4



--------------------------------------------------------------------------------



 





       (l) excluding in all cases all right, title and interest of the Borrower
in and to any and all Hedging Agreements, all money, cash or cash equivalent and
Deposit Accounts;          (m) excluding in all cases all right, title and
interest of the Borrower in and to any and all Hedging Agreements, all Proceeds,
including without limitation (i) all Rent and all other rents, payments,
purchase prices, receipts, revenues, issues and profits payable under the Lease
or pursuant to any other lease with respect to the Property, (ii) subject to
application thereof in accordance with the terms of the Lease, all proceeds of
any insurance policies maintained pursuant to the Operative Agreements by third
parties for the benefit of the Borrower, including without limitation any right
to collect and receive such proceeds and (iii) all awards and other
compensation, including without limitation the interest payable thereon and any
right to collect and receive the same, made to the present or any subsequent
owner of the Property for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Property or any easement or other right
therein; and          (n) excluding in all cases all right, title and interest
of the Borrower in and to any and all Hedging Agreements, all right, title and
interest of the Borrower in and to all substitutes, modifications and
replacements of, and all additions, accessions and improvements to, the Fixtures
and Equipment, subsequently acquired or leased by the Borrower or constructed,
assembled or placed by the Borrower on the Property, immediately upon such
acquisition, lease, construction, assembling or placement, and in each such
case, without any further conveyance, assignment or other act by the Borrower;

     (All of the foregoing property and rights and interests now owned or held
or subsequently acquired by the Borrower and described in the foregoing clauses
(a) through (n) are collectively referred to as the “Security Assets”).

     TO HAVE AND TO HOLD the Security Assets and the rights and privileges
hereby granted unto the Agent (for the benefit of the Secured Parties) its
successors and assigns for the uses and purposes set forth, until all of the
Commitments have been terminated and all of the Obligations owing to the Secured
Parties are paid in full; provided, that EXCLUDED from the Security Assets at
all times and in all respects shall be (i) all Excepted Payments and (ii) all
right, title and interest of the Borrower in and to any and all Hedging
Agreements.



  3.   Representations and Warranties.

     The Lessee hereby represents and warrants that the Lessee has taken, or
caused to be taken, all steps necessary to cause good title and legal ownership
of the Security Assets to be conveyed to the Borrower, subject to Permitted
Liens and Lessor Liens, or has otherwise caused the Borrower to posses rights in
the Security Assets sufficient to permit the Borrower to grant the Liens
described in Section 2 hereof, free and clear of all Liens other than Permitted
Liens and Lessor Liens.

5



--------------------------------------------------------------------------------



 





  4.   Payment of Obligations.

     The Borrower shall pay all Obligations in accordance with the terms of the
Operative Agreements.



  5.   Other Covenants.



       (a) At any time and from time to time, upon the written request of the
Agent, and at the expense of the Borrower (with funds provided by the Advances
or by the Lessee for such purpose in accordance with the terms of the Operative
Agreements), the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Agent
reasonably may request for the purposes of obtaining or preserving the full
benefits of this Security Agreement and of the rights and powers granted by this
Security Agreement.          (b) The Borrower will not, and none of the
Financing Parties authorizes the Borrower to, sell, exchange transfer, assign,
lease or otherwise dispose of the Security Assets or any interest therein except
as permitted under the Operative Agreements.          (c) The Borrower shall
execute and deliver all agreements, assignments, instruments or other documents
as reasonably requested by the Agent for the purpose of obtaining and
maintaining control within the meaning of the UCC with respect to any Security
Assets consisting of Deposit Accounts and Letter-of-Credit Rights.



  6.   Default; Remedies.



       (a) If a Credit Agreement Event of Default has occurred and is
continuing:



       (i) subject to such notice as may be required by applicable law, the
Agent, in addition to all other remedies available at law or in equity, shall
have the right forthwith (subject to the rights of Lessee pursuant to
Section 8.14 of the Participation Agreement) to enter upon the Property (or any
other place where any component of any Security Assets is located at such time)
without charge, and take possession of all or any portion of the Security
Assets, and to sell, re-let or otherwise dispossess itself of the Security
Assets and receive the rents, issues and profits thereof, to make repairs and to
apply said rentals and profits, after payment of all necessary or proper charges
and expenses, on account of the amounts hereby secured (subject to the Excepted
Payments); and          (ii) the Agent, shall, as a matter of right, be entitled
to the appointment of a receiver for the Security Assets, and the Borrower
hereby consents to such appointment and waives notice of any application
therefor.



       (b) If a Credit Agreement Event of Default has occurred and is
continuing, the Agent may proceed by an action at law, suit in equity or other
appropriate proceeding, to protect and enforce its rights, whether for the
foreclosure of the Lien of this Security

6



--------------------------------------------------------------------------------



 





  Agreement, or for the specific performance of any agreement contained herein
or for an injunction against the violation of any of the terms hereof. The
proceeds of any sale of any of the Security Assets shall be applied pursuant to
Section 8.7 of the Participation Agreement. In addition, the Agent may proceed
under Section 11 hereof.          (c) The Borrower hereby waives the benefit of
all appraisement, valuation, stay, extension and redemption laws now or
hereafter in force and all rights of marshalling in the event of any sale of the
Security Assets or any portion thereof or interest therein.



  7.   Remedies Not Exclusive.

     The Agent shall be entitled to enforce payment of the indebtedness and
performance of the Obligations and to exercise all rights and powers under this
Security Agreement or under any of the other Operative Agreements or any laws
now or hereafter in force, notwithstanding some or all of the Obligations may
now or hereafter be otherwise secured, whether by deed of trust, mortgage,
security agreement, pledge, Lien, assignment or otherwise. Neither the
acceptance of this Security Agreement nor its enforcement, shall prejudice or in
any manner affect the Agent’s right to realize upon or enforce any other
security now or hereafter held by the Agent as security for the Obligations, it
being agreed that the Agent shall be entitled to enforce this Security Agreement
and any other security now or hereafter held by the Agent in such order and
manner as the Agent may determine in its absolute discretion. Every power or
remedy given by any of the Operative Agreements to the Agent or to which it may
otherwise be entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by the Agent. In no event
shall the Agent, in the exercise of the remedies provided in this Security
Agreement (including without limitation in connection with the assignment of
Rents to the Agent, or the appointment of a receiver and the entry of such
receiver onto all or any part of the Property), be deemed a “mortgagee in
possession” or a “pledgee in possession”, and the Agent shall not in any way be
made liable for any act, either of commission or omission, in connection with
the exercise of such remedies.



  8.   Performance by the Agent of the Borrower’s Obligations.

     If the Borrower fails to perform or comply with any of its agreements
contained herein the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement. The reasonable expenses of the Agent incurred in connection with
actions undertaken as provided in this Section 8, together with interest thereon
at a rate per annum equal to the Overdue Rate, from the date of payment by the
Agent to the date reimbursed by the Borrower, shall be payable by the Borrower
(to the extent relating solely to a Credit Agreement Event of Default which is
wholly unrelated to any Lease Event of Default or any Agency Agreement Event of
Default with funds provided by the Advances or by the Lessee for such purpose in
accordance with the terms of the Operative Agreements) to the Agent on demand
and constitutes part of the Obligations secured hereby.

7



--------------------------------------------------------------------------------



 





  9.   Duty of the Agent.

     The Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of any Security Assets in its possession, if any, shall be to deal
with it in the same manner as the Agent deals with similar property for its own
account. Neither the Agent nor any other Secured Party nor any of their
respective directors, officers, employees, shareholders, partners or agents
shall be liable for failure to demand, collect or realize upon any of the
Security Assets or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Security Assets upon the request of the
Borrower or any other Person or to take any other action whatsoever with regard
to the Security Assets or any part thereof.



  10.   Powers Coupled with an Interest.

     All powers, authorizations and agencies contained in this Security
Agreement are coupled with an interest and are irrevocable until this Security
Agreement is terminated and the Liens created hereby are released.



  11.   Execution of Financing Statements.

     Each of the Borrower and the Lessee authorizes the Agent at the expense of
the Borrower or the Lessee, as applicable (such amounts to be paid with the
Advances or with funds provided by the Lessee for such purpose), to file
financing statements with respect to the Security Assets under this Security
Agreement without the signature of the Borrower or the Lessee, as applicable, in
such form and in such filing offices as the Agent reasonably determines
appropriate to perfect the security interests of the Agent under this Security
Agreement. A carbon, photographic or other reproduction of this Security
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction. For purposes of such financing statement, the Borrower or the
Lessee, as applicable, shall be deemed to be the debtor, and the Agent shall be
deemed to be the secured party. The address of the Borrower is Wachovia
Development Corporation, c/o Wachovia Securities, LLC, One Wachovia Center, 301
South College Street, Charlotte, NC 28288, Attention: Gabrielle Braverman. The
address of the Lessee is Human Genome Sciences, Inc., 9410 Key West Avenue,
Rockville, MD 20850, Attention: Steve Mayer. The address of the Agent is
Wachovia Bank, National Association, 201 South College Street (NC5708),
Charlotte, NC 28288, Attention: Greg Ponder.



  12.   Security Agreement Under Uniform Commercial Code.



       (a) It is the intention of the parties hereto that this Security
Agreement, as it relates to matters of the grant, perfection and priority of
security interests the subject hereof, shall constitute a security agreement
within the meaning of the Uniform Commercial Code of the states in which the
Security Assets are located. If a Credit Agreement Event of Default shall occur
and be continuing, then in addition to having any other right or remedy
available at law or in equity, the Agent may proceed under the applicable
Uniform Commercial Code and exercise such rights and remedies as may be provided
to a secured party by such Uniform Commercial Code with respect to all or any
portion of the Security Assets which is personal property (including without
limitation

8



--------------------------------------------------------------------------------



 





  taking possession of and selling such property). If the Agent shall elect to
proceed under the Uniform Commercial Code, then ten (10) days’ notice of sale of
the personal property shall be deemed reasonable notice and the reasonable
expenses of retaking, holding, preparing for sale, selling and the like incurred
by the Agent shall include, but not be limited to, reasonable attorneys’ fees
and legal expenses. At the Agent’s request, the Borrower shall assemble such
personal property and make it available to the Agent at a place designated by
the Agent which is reasonably convenient to both parties.          (b) The
Borrower, upon reasonable request by the Agent from time to time as may be
necessary to protect Agent’s interest in the Security Assets, shall execute,
acknowledge and deliver to the Agent one (1) or more separate security
agreements, in form satisfactory to the Agent, covering all or any part of the
Security Assets and will further execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, any financing statement, affidavit,
continuation statement or certificate or other document as the Agent may request
in order to perfect, preserve, maintain, continue or extend the security
interest under, and the priority of the Liens granted by, this Security
Agreement and such security instrument. The Borrower further agrees to pay to
the Agent (with funds provided by the Advances or by the Lessee for such purpose
in accordance with the terms of the Operative Agreements) on demand all costs
and expenses incurred by the Agent in connection with the preparation,
execution, recording, filing and re-filing of any such document and all
reasonable costs and expenses of any record searches for financing statements
the Agent shall reasonably require. The filing of any financing or continuation
statements in the records relating to personal property or chattels shall not be
construed as in any way impairing the right of the Agent to proceed against any
property encumbered by this Security Agreement.



  13.   Authority of the Agent.

     The Borrower acknowledges that the rights and responsibilities of the Agent
under this Security Agreement with respect to any action taken by the Agent or
the exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall be governed by the Credit Agreements,
Section 8.6 of the Participation Agreement, intercreditor agreements among the
Secured Parties and by such other agreements with respect thereto as may exist
from time to time (until such time as all amounts due and owing to the Secured
Parties and the Agent under the Operative Agreements have been paid in full),
but the Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Borrower shall be under no obligation, or entitlement, to make any
inquiry respecting such authority.



  14.   Notices.

     All notices required or permitted to be given under this Security Agreement
shall be in writing and delivered as provided in Section 12.2 of the
Participation Agreement.

9



--------------------------------------------------------------------------------



 





  15.   Severability.

     Any provision of this Security Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.



  16.   Amendment in Writing; No Waivers; Cumulative Remedies.



       (a) None of the terms or provisions of this Security Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
the terms of Section 12.4 of the Participation Agreement and any intercreditor
agreements among the Secured Parties.          (b) No failure to exercise, nor
any delay in exercising, on the part of the Agent, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Agent of any right or remedy hereunder on any one (1) occasion
shall not be construed as a bar to any right or remedy which the Agent would
otherwise have on any future occasion.          (c) The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.



  17.   Section Headings.

     The section headings used in this Security Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.



  18.   Successors and Assigns.

     This Security Agreement shall be binding upon the successors of the
Borrower, and the Borrower shall not assign any of its rights or obligations
hereunder or with respect to any of the Security Assets without the prior
written consent of the Agent. This Security Agreement shall inure to the benefit
of the Secured Parties and their respective successors and assigns, in
accordance with their respective interests herein.



  19.   The Borrower’s Waiver of Rights.

     Except as otherwise set forth herein, to the fullest extent permitted by
law, the Borrower waives the benefit of all laws now existing or that may
subsequently be enacted providing for (a) any appraisement before sale of any
portion of the Security Assets, (b) any extension of the time for the
enforcement of the collection of the indebtedness or the creation or extension
of a period of redemption from any sale made in collecting such debt and (c)
exemption of any

10



--------------------------------------------------------------------------------



 



portion of the Security Assets from attachment, levy or sale under execution or
exemption from civil process. Except as otherwise set forth herein, to the
fullest extent the Borrower may do so, the Borrower agrees that the Borrower
will not at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force providing for any appraisement, valuation,
stay, exemption, extension or redemption, or requiring foreclosure of this
Security Agreement before exercising any other remedy granted hereunder and the
Borrower, for the Borrower and its successors and assigns, and for any and all
Persons ever claiming any interest in the Security Assets, to the extent
permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations and marshalling in the event of
foreclosure of the Liens hereby created.



  20.   GOVERNING LAW.

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 12(a) HEREOF, THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.



  21.   Obligations Are Without Recourse.

     The provisions of the Participation Agreement relating to limitations on
liability are hereby incorporated by reference herein, mutatis mutandis.



  22.   Partial Release; Full Release.

     The Agent may (subject to the applicable provisions of the Operative
Agreements) release for such consideration as it may require any portion of the
Security Assets without (as to the remainder of the Security Assets) in any way
impairing or affecting the Lien, security interest and priority herein provided
for the Agent compared to any other Lien holder or secured party. Further, the
Agent shall execute and deliver to the Borrower such documents and instruments
as may be required to release the Lien and security interest created by this
Security Agreement with respect to the Property as provided in Section 8.8 of
the Participation Agreement or to grant the easements and permit the other
matters provided for in Section 8.5 of the Participation Agreement.



  23.   Miscellaneous.



       (a) This Security Agreement is one (1) of the documents which create
Liens and security interests that secure payment and performance of the
Obligations. The Agent, at its election, may commence or consolidate in a single
action all proceedings to realize upon all such Liens and security interests.
The Borrower hereby waives (i) any objections to the commencement or
continuation of an action to foreclose the Lien of this Security Agreement or
exercise of any other remedies hereunder based on any action

11



--------------------------------------------------------------------------------



 





  being prosecuted or any judgment entered with respect to the Obligations or
any Liens or security interests that secure payment and performance of the
Obligations and (ii) any objections to the commencement of, continuation of, or
entry of a judgment in any such other action based on any action or judgment
connected to this Security Agreement. In case of a foreclosure sale, the
Security Assets may be sold, at the Agent’s election, in one (1) parcel or in
more than one (1) parcel and the Agent is specifically empowered (without being
required to do so, and in its sole and absolute discretion) to cause successive
sales of portions of the Security Assets to be held.          (b) THE PROVISIONS
OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO JURISDICTION AND VENUE
ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.



  24.   Conflicts with Participation Agreement.

     Notwithstanding any other provision hereof, in the event of any conflict
between the terms of this Security Agreement and the Participation Agreement,
the terms of the Participation Agreement shall govern.



  25.   THE LESSEE AS A PARTY.

     THE LESSEE HAS EXECUTED THIS SECURITY AGREEMENT FOR THE PURPOSES OF
SECTIONS 3 AND 11 HEREOF AND FOR THE PURPOSE OF SUBJECTING TO THE SECURITY
INTEREST AND LIEN GRANTED HEREUNDER IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
SECURED PARTIES ALL OF THE RIGHT, TITLE AND INTEREST OF THE LESSEE, IF ANY, IN
AND TO THE SECURITY ASSETS TO SECURE THE PROMPT PAYMENT IN FULL OF ALL AMOUNTS
OWING BY THE LESSEE FROM TIME TO TIME AND THE PERFORMANCE OF ALL OBLIGATIONS OF
THE LESSEE FROM TIME TO TIME UNDER THE OPERATIVE AGREEMENTS. TO EFFECT THE
FOREGOING, LESSEE HEREBY GRANTS TO THE AGENT (FOR THE BENEFIT OF THE SECURED
PARTIES) A SECURITY INTEREST IN AND TO ALL OF THE RIGHT, TITLE AND INTEREST OF
THE LESSEE, IF ANY, IN AND TO THE SECURITY ASSETS (TO THE EXTENT LESSEE, RATHER
THAN THE BORROWER, IS DETERMINED TO HAVE ANY RIGHT, TITLE OR INTEREST THEREIN
AND WITHOUT REGARD TO ANY LANGUAGE IN SECTION 2 OR THE DEFINITION OF “SECURITY
ASSETS” OR ANY DEFINITION OF ANY ITEM CONSTITUTING THE SECURITY ASSETS WHICH
OTHERWISE WOULD LIMIT THE SECURITY ASSETS TO THE RIGHT, TITLE AND INTEREST OF
THE BORROWER THEREIN), TO SECURE THE PROMPT PAYMENT IN FULL OF ALL AMOUNTS OWING
BY THE LESSEE FROM TIME TO TIME AND THE PERFORMANCE OF ALL OBLIGATIONS OF THE
LESSEE UNDER THE OPERATIVE AGREEMENTS. THE LESSEE ACKNOWLEDGES AND AGREES THAT,
UPON THE OCCURRENCE AND CONTINUANCE OF A LEASE EVENT OF DEFAULT, THE AGENT SHALL
HAVE THE RIGHT TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES HEREUNDER AS
AGAINST ANY SUCH RIGHT, TITLE OR INTEREST OF THE LESSEE IN OR TO THE SECURITY
ASSETS.

12



--------------------------------------------------------------------------------



 





  26.   Counterparts.

     This Security Agreement may be executed in counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute one instrument.



  27.   Amendment and Restatement.

     The parties hereto hereby agree to amend and restate the Original Security
Agreement (in regard to the Property) pursuant to the terms of this Security
Agreement.

[signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused the Security
Agreement to be duly executed and delivered as of the date first above written.

              WACHOVIA DEVELOPMENT CORPORATION, as the
Borrower               By:   /s/ Evander S. Jones, Jr.    

--------------------------------------------------------------------------------

    Name:        Evander S. Jones, Jr.     Title:        Vice President        
      WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Agent for the Secured
Parties               By:   /s/ Weston R. Garrett    

--------------------------------------------------------------------------------

    Name:        Weston R. Garrett     Title:        Vice President

      Accepted and Agreed to:       HUMAN GENOME SCIENCES, INC.       By: /s/
Steven C. Mayer

--------------------------------------------------------------------------------

Name:       Steven C. Mayer Title:       Senior Vice President and         Chief
Financial Officer


Amended and Restated Security Agreement
Human Genome Sciences, Inc.

 